 



Exhibit 10.18

      GRUBB AND ELLIS LOGO [c77911gelogo.gif]   Interoffice Memorandum
For Internal Use Only

      To:   Brian Parker, CFO Date:   May 22, 2003 From:   Beth Tarter, SVP
Human Resources CC:   Maureen Ehrenberg, President, Management Services
File Subject:   Confirmation of Compensation Adjustments for Maureen Ehrenberg

Compensation Adjustments:



  1.   Base Salary: $400,000.00 if annualized; effective January 1, 2003     2.
  Retro due on base salary to be paid as lump sum on the May 31, 2003 payroll  
  3.   Pre-payment toward 2003 bonus: $100,000.00 if annualized; effective
January 1, 2003.     4.   Retro due on pre-payment toward 2003 potential bonus
to paid as lump sum on the May 31, 2003 payroll.     5.   One time payment of
$75,000.00 to be paid as lump sum on May 31, 2003 payroll cycle.     6.   All
amounts listed above are gross amounts and will be paid less withholding and
customary deductions.

